DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cohen on 07/21/22.
The application has been amended as follows: 
In the Claims:
Please amend claims 1, 20 and 21 as shown below.
1. (Currently Amended) A frequency generator for generating a controlled signal having a controlled frequency, comprising: 
- a frequency ratio generator arranged for generating a frequency ratio, comprising: 
- an input configured for receiving the controlled signal; 
- a first controlled frequency divider arranged for generating a first divided signal having a first divided frequency being substantially the controlled frequency divided by a first frequency ratio signal; 
- a converter arranged for generating an excitation signal having the first divided frequency based on the first divided signal, wherein the excitation signal is provided to the resonator for excitation of the resonator; 
- a resonator arranged for generating a resonance signal having a first resonance frequency, wherein the resonator is excited by the excitation signal; 
- a first frequency phase detector arranged for generating a first phase difference signal based on a first frequency phase difference between the first divided frequency and the first resonance frequency; 
- a first inner loop filter arranged for generating the first frequency ratio signal; and 
- an output configured for providing a frequency ratio signal based on the first frequency ratio signal indicative of the frequency ratio between the controlled frequency and the first resonance frequency; 
wherein a first frequency ratio generator loop is formed by the first controlled frequency divider, the first divided signal, the first frequency phase detector, the first phase difference signal, the first inner loop filter and the first frequency ratio signal; 
wherein a second frequency ratio generator loop is formed by the first controlled frequency divider, the first divided signal, the converter, the excitation signal, the resonator, the resonance signal, the first frequency phase detector, the first phase difference signal, the first inner loop filter and the first frequency ratio signal; and 
wherein the first inner loop filter filters the first phase difference signal such that instability of the frequency ratio generator loops is prevented; and 
- a comparator arranged for generating a comparison signal based on the comparison of the frequency ratio with a target ratio; and 
- a controlled oscillator circuit comprising: 
- connectors for connecting an oscillator for generating an oscillating signal having an oscillator frequency; and 
- a PLL (Phase Locked Loop) arranged for generating the controlled signal having the controlled frequency based on the oscillator frequencyand the comparison signal.

20. (Currently Amended) A method for generating a controlled signal having a controlled frequency, comprising the steps of: 
- receiving a resonance signal having a first resonance frequency from a resonator; 
- providing a first ratio signal indicative of the first frequency ratio between the controlled frequency and the first resonance frequency; 
- generating a first phase difference signal based on a first frequency phase difference between a first divided frequency and a first resonance frequency; 
- filtering the first phase difference signal for generating the first frequency ratio signal; 
- basing a frequency ratio on the first frequency ratio signal; 
- providing a target ratio; 
- generating a comparison signal based on the comparison of the frequency ratio with the target ratio; 
- receiving an oscillator signal having an oscillator frequency; 
- generating the controlled signal having the controlled frequency based on the oscillator frequencyand the comparison signal; 
- generating a first divided signal having a first divided frequency being substantially the controlled frequency divided by the first frequency ratio signal; 
- generating an excitation signal having the first divided frequency based on the first divided signal, wherein the excitation signal is provided to the resonator for excitation of the resonator; and 
- outputting the controlled signal; 
wherein a first frequency ratio generator loop is formed by the first divided signal, the first phase difference signal and the first frequency ratio signal; 
wherein a second frequency ratio generator loop is formed by the first divided signal, the excitation signal, the resonator, the resonance signal, the first phase difference signal and the first frequency ratio signal; and 
wherein the step of filtering filters the first phase difference signal such that instability of the frequency ratio generator loops is prevented.

21. (Currently Amended) The method of claim 20, wherein a computer program product comprising a non-transitory computer readable storage medium having computer readable code embodied therein is configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the steps of 
- providing the first ratio signal indicative of the first frequency ratio between the controlled frequency and the first resonance frequency; 
- basing the frequency ratio on the first frequency ratio signal; 
- generating the comparison signal based on the comparison of the frequency ratio with the target ratio; 
- generating the controlled signal having the controlled frequency based on the oscillator frequencyand the comparison signal; 
- generating the excitation signal having the first divided frequency based on the first divided signal, wherein the excitation signal is provided to the resonator for excitation of the resonator; and 
- outputting the controlled signal.

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a frequency generator for generating a controlled signal having a controlled frequency, comprising: a frequency ratio generator arranged for generating a frequency ratio, comprising: an input configured for receiving the controlled signal; a first controlled frequency divider arranged for generating a first divided signal having a first divided frequency being substantially the controlled frequency divided by a first frequency ratio signal; a converter arranged for generating an excitation signal having the first divided frequency based on the first divided signal, wherein the excitation signal is provided to the resonator for excitation of the resonator; a resonator arranged for generating a resonance signal having a first resonance frequency, wherein the resonator is excited by the excitation signal; a first frequency phase detector arranged for generating a first phase difference signal based on a first frequency phase difference between the first divided frequency and the first resonance frequency; a first inner loop filter arranged for generating the first frequency ratio signal; and an output configured for providing a frequency ratio signal based on the first frequency ratio signal indicative of the frequency ratio between the controlled frequency and the first resonance frequency; wherein a first frequency ratio generator loop is formed by the first controlled frequency divider, the first divided signal, the first frequency phase detector, the first phase difference signal, the first inner loop filter and the first frequency ratio signal; wherein a second frequency ratio generator loop is formed by the first controlled frequency divider, the first divided signal, the converter, the excitation signal, the resonator, the resonance signal, the first frequency phase detector, the first phase difference signal, the first inner loop filter and the first frequency ratio signal; and wherein the first inner loop filter filters the first phase difference signal such that instability of the frequency ratio generator loops is prevented; and a comparator arranged for generating a comparison signal based on the comparison of the frequency ratio with a target ratio; and a controlled oscillator circuit comprising: connectors for connecting an oscillator for generating an oscillating signal having an oscillator frequency; and a PLL (Phase Locked Loop) arranged for generating the controlled signal having the controlled frequency based on the oscillator frequency and the comparison signal, as required by claim 1.
The prior art of record fails to disclose or make obvious a method for generating a controlled signal having a controlled frequency, comprising the steps of: receiving a resonance signal having a first resonance frequency from a resonator; providing a first ratio signal indicative of the first frequency ratio between the controlled frequency and the first resonance frequency; generating a first phase difference signal based on a first frequency phase difference between a first divided frequency and a first resonance frequency; filtering the first phase difference signal for generating the first frequency ratio signal; basing a frequency ratio on the first frequency ratio signal; providing a target ratio; generating a comparison signal based on the comparison of the frequency ratio with the target ratio; receiving an oscillator signal having an oscillator frequency; generating the controlled signal having the controlled frequency based on the oscillator frequency and the comparison signal; generating a first divided signal having a first divided frequency being substantially the controlled frequency divided by the first frequency ratio signal; generating an excitation signal having the first divided frequency based on the first divided signal, wherein the excitation signal is provided to the resonator for excitation of the resonator; and outputting the controlled signal; wherein a first frequency ratio generator loop is formed by the first divided signal, the first phase difference signal and the first frequency ratio signal; wherein a second frequency ratio generator loop is formed by the first divided signal, the excitation signal, the resonator, the resonance signal, the first phase difference signal and the first frequency ratio signal; and wherein the step of filtering filters the first phase difference signal such that instability of the frequency ratio generator loops is prevented, as required by claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842